DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 24 February 2022 to the previous Office action dated 26 November 2021 is acknowledged. Pursuant to amendments therein, claims 1-4 are pending in the application.
The rejections under 35 U.S.C. 101 and 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodadoust (US 2011/0076278 A1; published 31 March 2011; of record).
Khodadoust discloses methods of treatment of ocular disorders by modulating the effects of local and systemic hypoxic events mediated by hypoxia inducible factor-1 (HIF-1) (abstract) wherein HIF-1α is inhibited (paragraphs [0077], [0128], [0131]; Example 1) wherein ocular disorders include disorders of the eye including the sclera such as myopia (paragraph [0048]) wherein such a modulator/inhibitor is a steroid (abstract) wherein ocular disorders also include retinal neovascularization (paragraph [0048]) wherein steroidal HIF-1 modulator is administered to a patient (paragraph [0102]) and active ingredients in the pharmaceutical compositions achieve therapeutic response in a patient (paragraph [0110]).
	Although Khodadoust does not disclose a particular example wherein myopia is treated by inhibiting scleral hypoxia as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Khodadoust as discussed above and to inhibit myopia in a patient by inhibiting scleral (i.e., intraocular scleral) hypoxia by inhibiting HIF-1α therein by administering to a myopia patient a steroid (i.e., a drug) in a pharmaceutical composition (i.e., a drug preparation), with a reasonable expectation of success.
	As acknowledged by applicant in the instant specification at page 1 lines 13-14, myopia is caused by and manifested as an over-extension of the ocular axis.  Thus, treatment of a myopia patient as in the method of Khodadoust as discussed above inherently encompasses inhibiting extension of the ocular axis.  See also, e.g., Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”).

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodadoust as applied to claims 1-3 above, and further in view of Wu et al. (Drug Design, Development and Therapy, vol. 10, 2016, pages 3071-3081; of record).
	Khodadoust is relied upon as discussed above.
	Khodadoust does not disclose salidroside or formononetin as in claim 4.
	Wu et al. discloses that formononetin inhibits hypoxia-induced retinal neovascularization via the HIF-1α/VEGF signaling pathway (title).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khodadoust and Wu et al. by substituting the formononetin of Wu et al. for the steroid in the method of Khodadoust as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because the steroids of Khodadoust and the formononetin of Wu et al. were both drugs known to inhibit hypoxia by inhibiting HIF-1α, including specifically inhibiting hypoxia-induced retinal neovascularization via the HIF-1α, and a person of ordinary skill in the art could have substituted one for the other and such substitution would have predictably resulted in inhibiting hypoxia by inhibiting HIF-1α, including for example inhibiting scleral (i.e., intraocular scleral) hypoxia by inhibiting HIF-1α therein.

Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art fails to disclose and verify with definite evidence the relationship between HIF-1 and myopia, or the mechanism for HIF-1 to inhibit myopia, and the mechanism between drug inhibition of HIF-1 and myopia inhibition (remarks pages 6-8).  In response, it is not necessary for prior art to disclose or verify underlying mechanisms of action or scientific explanations of the prior art’s functioning.  See, e.g., Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”).  The cited art renders the claimed methods obvious for the reasons provided in the rejections, and unappreciated properties of the prior art methods or scientific explanations thereof do not render such methods nonobvious.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617